                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
                                             SAVANNAH DIVISION

                                                    CLERK’S MINUTES

CASE NO.: 4:20cr46                                                 DATE: 06/29/2020
UNITED STATES OF AMERICA                                           TIME: 9:08 - 9:32 a.m.
v.                                                                 LOCATION:      6DYDQQDK
PAUL PENN

Judge: Christopher L. Ray, US Magistrate Judge                     Courtroom Deputy: Molly Davenport
Court Reporter: FTR-SAV                                            Interpreter/Law Clerk:
Probation Officer: Arron Miller                                    Security:
Attorney(s) for Government: John Clarkson
Attorney(s) for Defendant: Frank Strickland/William Dillon (retained - pro bono)

PROCEEDINGS:             INITIAL APPEARANCE/ARRAIGNMENT
     ✔   Defendant advised of rights
     ✔   Defendant advised of charges and penalties
         Defendant qualifies for court appointed counsel
     ✔   Not guilty plea entered
     ✔                                            10 days; Government response due 14 days thereafter.
         Defendant’s pretrial motions due within _____
         Government moves for detention:
                 Defendant requests 5 days to prepare for detention hearing
                 Government requests 3 days to prepare for detention hearing
                 Defendant waives detention hearing at this time
                 Detention hearing scheduled for:
                 Detention hearing held.
     ✔   Defendant released on an Appearance Bond
         Defendant released with supervision
         Defendant detained pending a detention hearing
         Defendant detained pending trial
         Defendant remanded to the custody of the US Marshal
     $'',7,21$/&200(176
     The hearing took place via VTC with the expressed consent of the defendant following consultation with counsel.

     Defendant was released on an unsecured Appearance Bond in the amount of $25,000.00 without supervision.
